DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 02/22/2022. Claims 1-6 are currently presented in the instant application. Claims 7-14 are canceled.
REASONS FOR ALLOWANCE
Claims 1-6 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Beaudin et al. (U.S. Pub. No.: 2004/0130411) teaches acoustic resonators such as surface acoustic wave (SAW) devices and thin film bulk acoustic resonators (FBAR) can be configured to produce a band reject filter and the first and second rejection-band series resonators.
Nakamura et al. (U.S. Pub. No.: 2006/0028298) teaches a thin film bulk acoustic resonators (FBAR) can be configured to produce a band reject filter and the first and second rejection-band series resonators.
Hey-Shipton (U.S. Patent No.: 10,230,350) teaches a thin film bulk acoustic resonators (FBAR) can be configured to produce a band reject filter and the first and second rejection-band shunt resonators.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a first rejection-band series resonator coupled in series with the input of the first BAW resonator pass-band filter circuit or the output of the first BAW .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN PHAM/           Primary Examiner, Art Unit 2649